Savage, C. J.
Demurrer to complaint in search and seizure process, under R. S., chap. 29, section 48, which chapter is the prohibitory liquor statute of this State.
*507The defendant contends in support of the demurrer, first, that the copies sent up from the Municipal Court on appeal were certified by the recorder and not by the Judge. This point is not open on demurrer. State v. Kyer, 84 Maine, 109.
The defendant contends, secondly, that the words in the complaint designating the place where the liquor was found and seized, were not a sufficient allegation of “place,” so as to authorize a seizure under section 48. The words are “in a certain automobile numbered 9193 standing in the highway in said Ellsworth, leading from Ells-worth to Washington Junction and at a point in said highway distant about fifty feet westerly of the way leading to the Powder House of Morrison Joy Co.” The contention is that these words do not describe a “place.” We think they do, and quite definitely. Intoxicating liquors intended for unlawful sale are seizable, if found in an automobile, the same as if found in any other place.
The defendant cites and relies upon State v. Fezzette, 103 Maine, 467. But that case was different. There it was held that a valise, a piece of hand baggage, was not a “place.” But we can discover no points of similarity, as to what is in law a place, between a valise and an automobile. There is no analogy.

Exceptions overruled.


Judgment for the State.